Citation Nr: 0406246	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  00-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel








INTRODUCTION

The veteran had active military service from January 1964 to 
January 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional office (RO) in 
New Orleans, Louisiana, denying the veteran, in pertinent 
part, service connection for PTSD.

This case was previously before the Board and in July 2003, 
following the development of evidence by the Board pursuant 
to then existing authority granted by the provisions of 38 
C.F R. § 19.9(a)(2) (2002), it was remanded to the RO for due 
process considerations.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

The veteran's PTSD is not related to military service or any 
incident therein.


CONCLUSION OF LAW

The veteran's PTSD was not incurred in or aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This law is applicable to this appeal.  The VA promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  The 
VCAA and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decision noted above, a March 2000 statement of 
the case and supplemental statements of the case dated in May 
2000, June 200, July 2000, October 2001, and August 2003.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a 
November 2001 letter, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, as well as the evidence VA would 
attempt to obtain.  The record discloses that VA has met its 
duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably VA and 
private treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the November 2001 
VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 13, 
2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Boar 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's Department of Defense Form 214 (DD Form 214), 
report of discharge from service, and his other military 
personnel records confirm that he served in Korea from May 
1964 to June 1965 and in Vietnam from August 1966 to January 
1967.  His primary military occupational specialty (MOS) in 
Korea was field communications crewman.  In Vietnam, he was 
assigned primary duties as a radio teletype operator.

The veteran's service medical records are negative for 
complaints and/or findings referable to a psychiatric 
disorder.  In the veteran's January 1967 medical examination 
for service separation, a clinical evaluation of the veteran 
found no psychiatric abnormality.

Private treatment records compiled between January 1993 and 
September 1998, and received in February 1999 in connection 
with the veteran's claim, show evaluation and treatment 
provided to the veteran for various complaints, to include 
low back pain and chronic prostatitis.   In April 1995 and 
June 1997 the veteran was noted to complain of depression. In 
September 1998, the veteran was noted to manifest symptoms of 
agitation and sleep disturbance.  He was prescribed Prozac.  
When seen in October 1998, the veteran was positive for 
anxiety.  PTSD was indicated by his physician.  

In a statement received in February 1999, the veteran stated 
that his PTSD stressor occurred in April 1965 when he was 
stationed in Korea.  He related that while retrieving field 
communication wire after an exercise, he was challenged by a 
number of armed South Koreans on patrol.  He reported that 
these soldiers initially aimed their weapons at him and his 
comrade prior to their being recognized as members of the 
United States military.  The veteran also related an event 
involving the drowning of a child, he was prevented from 
rescuing as "they said we couldn't save anyone."

On his initial VA examination in February 1999, the veteran 
elaborated on the events he experienced in Korea above, which 
he considered stressful.  The veteran stated that during the 
monsoon season, he witnessed a baby drown in a canal while he 
was on guard duty.  He said that he wanted to jump in and 
save the child but was prevented from doing so by his 
sergeant "because the custom in Korea is that, if you save 
someone's life, you are then responsible for that person."  
The veteran also reiterated the events involving his 
encounter with the South Korean patrol and informed his 
examiner that when they pointed their rifles at him " they 
looked as big as cannons."  The veteran also reported 
serving in Vietnam and stated that he was not involved in 
combat and was not claiming any experiences there as part of 
his psychological trauma.  The veteran reported that 
following service, he started drinking heavily and began 
experiencing disturbing dreams about the events he 
experienced in Korea about two times a year.  He also 
reported receiving private psychiatric counseling for about 
four and a half years and that he has taken Paxil and Effexor 
in the past.  The veteran's examiner noted, on reviewing the 
veteran's subjective complaints, that the veteran's symptoms 
do not meet the diagnostic criteria for PTSD.  It was also 
noted that the veteran's psychological testing was 
inconsistent with a diagnosis of PTSD but consistent with a 
diagnosis of dysthymic disorder.  Following a mental status 
examination, dysthymic disorder was diagnosed.  The examiner 
concluded that the veteran's clinical interview, 
psychological testing, and mental status examination did not 
support a diagnosis of PTSD and that his present symptoms are 
not related to his military duties.

In a statement dated in November 1999, a private Licensed 
Professional Counselor reported that she has counseled the 
veteran since January of 1992.  She added that he suffers 
from major depression and PTSD and has been on anti-
depressants throughout the years.

VA progress notes compiled between September 1998 and March 
2000, show evaluation and supportive treatment, to include 
counseling, provided to the veteran for complaints related to 
his mental health.  When initially presented in September 
1998, the veteran related that he was currently taking 
Prozac.  In addition to informing his mental health clinician 
of his service in Korea and witnessing of children being 
drowned, he reported also witnessing the deaths of young 
children in Vietnam.  When interviewed in February 1999, the 
veteran related seeing dead and wounded soldiers and 
civilians in Vietnam.  The veteran's diagnoses during this 
period included anxiety disorder not otherwise significant 
rule out PTSD, PTSD versus anxiety disorder not otherwise 
significant, anxiety disorder not otherwise significant 
versus PTSD, and depressive disorder not otherwise 
significant. 

In a letter dated in April 2000, a licensed clinical social 
worker employed by a Veterans Resource Center at a VA 
outpatient treatment center in Louisiana provided at the 
veteran's request a summary of counseling services afforded 
to him.  It was reported that his treatment plan at present 
consisted of weekly group counseling sessions to attend to 
the symptomatology of PTSD.  It was noted that he had been 
seen in 27 individual sessions, 1 family session, and 30 
group sessions since October 1998.  It was further noted, 
"the clinical picture is indicative of PTSD with the focus 
on your reexperiencing...avoidance...and hyperarousal 
symptoms."

The veteran was admitted to a VA hospital in July 2000 in 
response to his request for help dealing with his psychiatric 
symptomatology.   It was noted that the veteran had been in 
therapy, in the past and has continued to have a full range 
of PTSD symptoms.  While hospitalized the veteran 
participated in a number of group therapy sessions.  During 
one of his counseling sessions in August 2000, the veteran 
related an incident that occurred in Vietnam that he just 
remembered earlier that day.  The veteran recounted an 
incident where another soldier had "pulled a knife on him" 
and was talked out of harming the veteran by several other 
soldiers.  The veteran further related that this might have 
been when he first started feeling "numb."  A VA 
psychological interview during this hospitalization noted 
that the veteran reported a long history of intrusive 
memories of traumatic experiences from both Korea and 
Vietnam.  The veteran related to his examiner that his 
intrusive memories included an incident in which he saw a 
body of a baby in a Korean river.  He also stated that during 
his tour in Vietnam, he was engaged in a number of battles 
during which he saw American soldiers shot.  Testing to 
include data from the Combat Exposure Scale did not indicate 
significant combat exposure.  The examiner noted that this 
did not diverge significantly from his self-report, in which 
he had indicated that his most significant trauma consisted 
of his viewing a baby's body in Korea, and a few brief 
firefights that occurred in Vietnam.  The examiner, a VA 
staff psychologist, concluded from a review of the veteran's 
medical records, testing, and interview that the veteran met 
the diagnostic criteria for PTSD as well as major depressive 
disorder.  PTSD was the axis I diagnosis at hospital 
discharge in September 2000.

In a letter to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) dated in June 2001, the 
RO requested information supporting the veteran's alleged 
stressors incidents in Korea involving the drowning of a 
Korean child and brief detention by armed South Korean 
soldiers.

In a letter dated in October 2001, the USASCRUR responded to 
the RO's request for information.  The USASCRUR stated that, 
after reviewing the available military records pertaining to 
the veteran's unit of assignment in Korea, that they were 
unable to verify the veteran's alleged stressors.  A unit 
history submitted by his assigned organization for the year 
1964 was provided.  There was no 1965 unit history available 
for the unit.  The 1964 unit history noted that the Battalion 
to which the veteran was assigned participated in numerous 
battalion level field exercises throughout 1964 as well as a 
number of major exercises.  In January 2003, the Board 
requested the veteran to furnish additional information 
concerning his stressors.  No response was received from the 
veteran.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for PTSD, in particular, 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) medical evidence establishing a link between the current 
symptoms and a stressor in service; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  38 C.F.R. § 3.304(f).  

The first aspect of the claim to be discussed is whether the 
veteran engaged in combat.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay statement, alone, may establish the occurrence 
of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

The veteran has indicated that while stationed in Vietnam he 
engaged in a number of battles in which he saw soldiers shot.  
He also witnessed dead and wounded soldiers and civilians.  
However, the veteran did not respond to the Board's request 
for specific information in order to verify these stressors.  
As such, there is insufficient information of record to 
verify these claimed stressors.  Also, the veteran is not 
shown to have received any awards or decorations for valor, 
combat experience or combat injuries or to have other 
evidence suggesting that he had actual combat with the enemy.  
His DD Form 214s show no certificate or awards denoting 
participation in combat and his military occupational 
specialty while in Vietnam (a radio teletype operator) does 
not suggest that he had combat either.  See VAOPGCPREC 12-99 
(October 18, 1999); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991), affirmed on reconsideration, 1 Vet. App. 406 
(1991).  His mere presence in Vietnam is not sufficient, in 
and of itself, to conclude that he had combat, per se.  
Although it is not an absolute requirement that he 
necessarily have been in actual physical proximity to the 
incidents alleged, or have had first hand experience in them, 
or even personal participation, there still needs to be 
objective (i.e., independent) evidence of a stressful event 
that is sufficient to imply his personal exposure to the 
incidents alleged.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).  There 
is no such supporting evidence in this particular case, 
though.  So as a consequence, the Board finds that the 
evidence does not support a finding that the veteran was 
engaged in combat.  

With regard to the remaining stressors, where, as here, a 
veteran did not engage in combat with the enemy or the 
stressor is not related to combat, his lay statements, alone, 
will not be enough to establish the occurrence of the alleged 
stressors.  Instead, the record must contain other 
corroborating evidence.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); West v. Brown, 7 Vet. App. 70 (1994).  Thus, it 
is necessary to determine whether there is sufficient 
corroboration of the claimed stressors in this case.  

Clearly, PTSD has been diagnosed several times; the Board 
does not dispute this.  There also is medical evidence of a 
nexus (i.e., a cause-and-effect relationship) between the 
veteran's alleged stressors in service and his current 
diagnosis of PTSD.  But that still is not sufficient to grant 
service connection because there remains the question of 
whether the diagnosis, even if accepted, was predicated on a 
valid stressor in service that actually occurred and it is in 
this critical latter respect that the evidence is lacking, so 
the veteran's appeal must be denied.

The veteran alleges two stressors occurred in Korea to cause 
his PTSD:  (1) he says that he witnessed a Korean child 
drowning and was unable to attempt rescue based on policy; 
and (2) he says that he along with another member of his unit 
were briefly detained by South Korean soldiers, who pointed 
loaded weapons at him following a field exercise.  
The USASCRUR was unable to verify the alleged stressor 
events.  He has also indicated that while in Vietnam a fellow 
soldier pulled a knife on him.  However, the veteran did not 
respond to the RO's request for more specific information to 
assist in verifying these stressors.  Therefore, based on the 
evidence of record, these stressors are unverifiable.

The reports of several post-service evaluations of the 
veteran, as well as his statements in support of his claim, 
show that his recall of the stressful events in Vietnam have 
not been consistent.  When afforded a VA PTSD examination in 
February 1999, the veteran denied involvement in combat in 
Vietnam.  However, on a VA psychological evaluation in August 
2000, the veteran reported his engagement in a number of 
battles in which American soldiers were shot.  In any event, 
the veteran's personal accounts of his stressful experiences 
in Korea are not independently supported and his accounts of 
events in Vietnam are unverifiable.  As such, the Board finds 
that there is no corroborating evidence that his alleged in-
service stressors occurred.  

As for the medical evidence of record containing diagnoses of 
PTSD, the Board finds that the medical evidence favoring the 
veteran's claim was based on his self-reported history of 
several stressful events in Korea and Vietnam, which are 
unverified.  As such all resulting medical opinions based on 
those unverified stressors need not be accepted by the Board 
as a basis for granting service connection.  This is because 
those medical opinions have no greater probative value than 
the facts alleged by the veteran.  Swann v. Brown, 
5 Vet. App. 229, 223 (1993).  The reasonable doubt doctrine 
is not applicable in this case, as the evidence is not evenly 
balanced; rather, the preponderance of the evidence is 
unfavorable.  See 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518 (1996).  Accordingly, service connection for 
PTSD is not warranted.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



